Opinion by
Judge Wilkinson, Jr.,
This is an appeal by the City of Philadelphia Commission on Human Relations (Commission) of a decision by the Court of Common Pleas which reversed the Commission’s holding that The Budd Company (Budd) had discriminated against Diane Devennie because of her sex when they fired her on May 24, 1973. We affirm.
The facts of the case are that Devennie was hired in March of 1973 as a journeyman pipefitter having had six months training but no practical experience. She was a probationary employee for 60 days; a time when such employees’ work is watched carefully before being taken on permanently by Budd.
She received four evaluation reports — one every two weeks. The first three were favorable or fair but the last was not; it recommended that she be released.
Appellant asserts that Devennie was not retained because she is female; the Common Pleas Court found that there was not substantial evidence to support this claim. It found, rather that it was reasonable to conclude that she was released because of defective- work. Between, the third and fourth report *525she was given the task of installing copper pipe feed and return lines to an air conditioning unit. When completed and the pipes were pressurized 15 of the 74 joints which she had soldered leaked. No other probationary pipefitter had performed so poorly. Given this kind of performance we agree with the Common Pleas Court that there was not substantial evidence of sex discrimination.
Inasmuch as we have decided this case on the merits, we need not address the issue of any undue delay by the Commission.
Accordingly, we will enter the following
Order
And Now, November 20, 1978, the order of the Court of Common Pleas of Philadelphia, July Term, 1975, No. 1155, dated December 20, 1976, is affirmed and the appeal by the Commission on Human Relations of the City of Philadelphia is denied.